DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment dated 20 September 2022 is acknowledged. Claims 1-20 as amended are pending.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 11, and 12 in the reply filed on 20 September 2022 is acknowledged.
Claims 5-10 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Election was made without traverse in the reply filed on 20 September 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Czech et al., “Synthesis and Catalytic Activity of a Novel Crown-Quat Phase Transfer Catalyst,” Tetrahedron 41, 5439-5444 (1985) (“Czech”).
As to claim 1, Czech teaches a composition containing a catalyst having the structure

    PNG
    media_image1.png
    177
    236
    media_image1.png
    Greyscale
(p. 5439). This structure comprises a crown ether component and a quaternary phosphonium salt. Czech teaches compositions of the aforementioned catalyst with KCN, an alkali metal compound (pp. 5440-5441). While Czech does not state that the composition is a catalyst for synthesizing polyethylene oxide, it is the same structure as recited, and is thus presumed capable of the intended use.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0006510 (“Bartelt”).
As to claim 1, Bartelt teaches mixtures of phase transfer catalysts (para. 0055), including crown ethers in combination with potassium hydroxide, sodium hydroxide, and lithium hydroxide) (para. 0056). Bartelt teaches combinations of crown ethers and onium salts (para. 0060), and teaches the use of phosphonium salts (para. 0057). As such, Bartelt suggests the recited combination of crown ether, quaternary phosphonium, and alkali metal compound as recited. While Bartelt does not state this is suitable for synthesizing polyethylene oxide, it is presumed to be suitable for the intended use, having the same components as recited.
As to claims 2 and 3, Bartelt teaches using 18-crown-6 with potassium hydroxide, 15-crown-5 with sodium hydroxide, and 12-crown-4 with lithium hydroxide (para. 0056) as required by claim 3. Bartelt teaches the phosphonium salt may be triphenylmethylphosphonium bromide (para. 007) as required by claim 2. As to the amounts, Bartelt does not recite these explicitly, but teaches 1 to 10 % of the catalyst to alkali metal hydroxide (para. 0054). Examiner estimates, using this range, that Bartelt suggests molar ratios of, for example 18-crown-6 and methyltriphenylphosphonium bromide of approximately 1 to 10 parts by mole with respect to one another. Moreover, given the ratio of the catalyst to alkali metal hydroxide, in the case of potassium hydroxide, it is calculated that the alkali metal compound is present in amounts from 6 to 650 parts to the crown ether and/or phosphonium salt, which includes the recited ranges. As such, preparing compositions having the three components in the recited molar ranges is contemplated by the recited amounts of the components by Bartelt.

Allowable Subject Matter
Claims 4, 11, and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art cited above, itself or in combination, does not provide sufficient guidance for the recited composition having the three components in the recited molar ratio of claims 4, 11, or 12. Furthermore, while catalysts using 1:1 ratio of crown ether to alkali metal hydroxide are known (JP 2000-256457 A, for example) and catalysts using phosphonium salts are also known (e.g., US 2007/0173576), these do not provide sufficient rationale for the combination of these in the recited molar ratio.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764